Cockrell, J.,
dissenting.
It seems to me that the status of Haward was definitely fixed by the decree of Aug. 2, 1910, as a lien holder merely and not the owner of the premises. That decree is not before us for review, and no suspicion is cast upon its integrity. It is definite in meaning, and not therefore to be construed away by reference to the pleadings, or by any error that might have crept into it. Under that decree the land was sold as the property of Putnam, subject only to Haward’s lien for unpaid purchase money. With great promptness, upon the confirmation of the sale under this decree, the purchaser at that sale offers to pay off this lien, and the right is denied him.
Granting that the complainant in this supplemental *202bill, op whatever it may be termed, failed to prove the charges of fraud and collusion between Putnam and Williams, Williams purchased only what Haward had, which was adjudicated by the first decree, as being only a right “to receive in full the unpaid purchase money due him with interest.” He did not get title from Haward, since by judicial ascertainment, the title in Haward had passed to Putnam, and in its stead Haward had only a lien for the unpaid purchase money.